The election of Charles Hayden, returned a member from the town of Winslow, was controverted by Francis Swan and others,1 for the reasons stated in the report2 of the committee on elections, made thereon and agreed to at the January session, as follows :—
" On the first day of May last, the qualified voters, in said town, were duly convened for the purpose of electing a representative ; and on opening the meeting, it was voted ‘ not to send a representative to the general court in the year then ensuing,’ upon which a number of voters withdrew from the meeting ; nevertheless, the selectmen called for and received the ballots of several of the voters remaining, and declared Charles Hayden, Esq., elected, and then it was voted to reconsider the vote passed at the opening of the meeting, not to choose a representative. As it has been determined, that the right of sending a representative is a corporate right, and that a minority in town meeting, dissenting from the majority, cannot legally make choice of a representative, and that the reconsideration of the vote as aforesaid could not legalize the choice by a minority ; the committee ask leave to report, and do unanimously report, that the supposed election of the said Charles Hayden is void, and that he is not entitled to a seat in. this house.”

 36 J. H. 57, 126.


 Same, 303.